Title: To Thomas Jefferson from Richard L. Savin, 28 January 1806
From: Savin, Richard L.
To: Jefferson, Thomas


                        
                            Sir
                            
                            Baltimore Jany. 28th. 1806
                        
                        It has been my intention for some time past to address a letter to you, but I have been deterred from it
                            heretofore, least you should suppose I was acting a part highly presumptious. In the conflict between fear &
                            necessity, I have at length determined to submit the following
                            observations to you, fully in hopes that you will take them into consideration, & relieve me from those embarrasments
                            which have so much impeded my progress in life. I suppose the
                                favor which I am about to request, has never been made of you
                            before, particularly by a person of whom you have not the most distant Idea; but I do seriously assure you that urgent
                            necessity has compelled me to it. Before I proceed to give you an account of myself; I must humbly beg pardon for the
                            liberty I have taken, in giving you the trouble of looking over a life so far spent in the greatest difficulties.
                        I was born and raised in Cecil County on the E. Shore of Maryland. My father who from his own industry had accumulated a small property, not two hundred acres of Land,
                            found means to educate the four eldest of his children before his death, in a manner not customary in that part of the
                            world. As I was the youngest of those four, I had not left the walls of college before his decease—being then sixteen
                            years of age. At the time of his death he bequeathed his property to be equally divided between his six children, and
                            appointed my eldest brother, who was then a practitioner of medicine, as his Executor. In order to comply with the request
                            of my father he continued on the farm for more than a year that the two youngest brothers might be properly educated.
                            Finding that the place did not suit him as a Physician, he left it, taking with him my Sister, when the care of the property
                            devolved on me—being at that time little more than seventeen years of age. My Brother who was next in years to the
                            Doctor, had previously went to Sea, from the Idea that the whole property was not more than sufficient for the comfort of
                            one. During the time of the administration of my eldest Brother the property became very much involved—he being wholly
                            unacquainted with farming & unaccustomed to that kind of frugality which characterized his father. The property being
                            much involved at the time when I undertook the care of it, from the bad management of my eldest brother, I soon found
                            myself placed in that disagreeable situation, from which time & industry were the only means that I had to extricate
                            myself. Altho’ I had before been wholly unaccustomed to the working of a farm I saw too plainly that necessity called
                            aloud for my manual labor. I continued to follow the plough from that time until I was in my twenty first year of age
                            having in the course of the four preceeding years settled up the estate to the satisfaction of the creditors & my
                            brother. On his return to the farm I delivered it up to him as property intirely free from debts, and continued to live
                            with for six months, when he fell a victim to a fever then prevalent in that place. The next oldest brother who has been
                            absent for a long time, having previously returned, concieved after
                            the death of the Doctor who made no will, that he, as the eldest, ought to administer on the Estate—which of course he
                            did. At this time being entirely destitute of any opportunity of doing any thing for my self, I was patronized by a
                            Gentleman who had formerly been a member of Congress, and who had been very intimate with my father, and taken under his
                            care as a Student of Medicine. At this time I was nearly two and twenty years of age. After having spent some time under
                            his & his Nephew’s care, he gave me letters of recommendation to Dr. Rush in Philadelphia, under whom I completed my medical
                            education. During my studentship I had very little time to look into the manner in which my then eldest brother was
                            conducting himself. However, before I had completed my education he died, & left the property more involved than it had
                            ever been before. The administration then falling into my hands, I soon perceived that his debts amounted to more than
                            that part of property to which he would have been entitled. Immediately gave my bonds & notes to the full amount of all
                            his debts; requesting the holders of them at the same time not to distress me for their respective claims. But
                            notwithstanding that request, during the latter part of studentship in Pha. some of my creditors threatened to sue me in
                            that place, and many of them did actually draw on me at sight in favor of some of the Citizens, for the amount of their
                            accounts. Placed at a distance remote from my friends & relations who would have assisted me in such an extremity,
                            believe me that my situation was extremely disagreeable; and I should have been compelled to abandon the pursuit of
                            medicine entirely had it not been for the timely interposition of one of my relations to whom I had applied, and in whose
                            power it was very little to serve me. Thus did I spend the last winter thro’
                            the whole of which my mind was constantly on the stretch in
                            consequence of my embarrassed situation. In the Spring, having previously set my name down as a candidate for medical
                            honors, I was compelled to appear before the Professors in order to undergo an examination, which I passed so far with
                            credit and honor to myself that I received the plaudits of my examiners. I published a thesis (tho short from my want of
                            money to defray the expences of a more lengthy one) and obtained a Diploma on the fifth day of last June. At that time I obtained letters recommendatory from Dr. Rush, & repaired directly
                            to this City, where I entered into the practice with a celebrated character Dr. John Coulter. I had not been with him long ere I discovered that my income would not be
                            sufficient to defray my yearly expences; and in consequence of that, I proposed a plan from the adoption of which I
                            thought we would be benefitted; but as he declined, I left him, thinking that I could get at first as much business to do
                            as would support me & my family. But in this I have failed. I had always dreaded the attempt, knowing how difficult it is for a professional Character to get into business in a
                            city, particularly for a young man, and he, poor. I should never have come
                            to this City to practice medicine, had I not been aware of the slender opportunities which are afforded in a country place and as young men always meet with so little
                            encouragement in those situations, they generally fall into habits of idleness, which they ever find after, difficult to get rid of. My ambition through life has been so great that I have
                            attempted things which my means would not enable me to go through with. It has ever been my greatest desire to make myself
                            respectable in the profession which necessity rather than choice, compelled me to. But at this period of time, I find it
                            more difficult to progress with credit & honor to myself than ever I did before. In
                            consequence of having so many debt to pay, which were contracted by my brother, & having to advance money to pay for my medical education, I do seriously assure you that my situation is more disagreeable
                            now than it ever was before. It is my misfortune to have some relations who are not able in the least to assist me, and
                            others who are too parsimonious to contribute any thing. The Gentleman who first patronized me would do every thing in his
                            power to serve me but the many losses he has sustained lately have rendered it impossible for him to loan me any monies.
                            From my acquaintances I could not expect it, because my observations on mankind
                            have led me to believe that the exertions of men generally speaking all tend to the same end; viz the  accumulation of riches for the benefit of their posterity, It is a  fact ever to be lamented by all those who feel
                            interested for the progress of Science in general that so many young mens (whose talents would have been an ornament to the country which gave them birth) have been obliged to remain in obscurity merely for the want of a
                            patron. I do not mean to insinuate but I should ever assist the progress of Science, but by being patronized and assited by your Excellency, the fatal blow
                            which is now impending would br entirely avoided.
                        The amount of claims against me at this time is between 6 and 700£. It is true that the farm is still in possession of those of us who have been left from the ravages of disease, but if it was sold for 1200£ there would be but a small, very small
                            part coming to him. I have, and am yet extremely anxious to preserve the property, and if it should please you to loan me
                            a sum of money, I shall ever consider myself under the greatest obligation to you. From your assistance at this critical
                            period, I shall preserve the property from a sacrifice, and if it is my ill fortune not to have it in my power to refund
                            the money without, it shall be sold, and you paid the whole of your money with interest on it.
                        I sincerely hope you will not suppose that I wish to impose on your goodness, by stating to you occurences
                            which have never transpired. If it pleases your Excellency to assist me in any measure I will obtain letters of
                            recommendation from the most respectable Physicians in Philadelphia, in this place, & in the place in which I was
                            raised, & lay them before you.
                        As I have stated to you fully my necessitous situation. I sincerely hope, if it is not convenient for your
                            Excellency to loan me any money from your own purse, that you will never make this application known, as I wish it to
                            remain a secret.
                        I shall be extremely happy to hear from your Excellency upon the subject as soon as it is convenient. 
                  With my
                            best wishes for your health & happiness, I am with the profoundest respect 
                  Your Excellency’s most obt
                            unknown Humble Servant
                        
                            Richard L Savin
                            
                        
                    